DISMISS and Opinion Filed June 10, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00438-CV

         MASSIMO MOTOR SPORTS, LLC A/K/A MASSIMO MOTORS, LLC,
                     A/K/A MASSIMO MOTORS, Appellant
                                   V.
               JF HILLEBRAND AUSTRALIA PTY, LTD, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01715

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is appellant’s motion to dismiss the appeal with prejudice. Appellant

has informed the Court that the parties have settled their differences. Accordingly, we grant

appellant’s motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).




150438F.P05
                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MASSIMO MOTOR SPORTS, LLC,                         On Appeal from the 44th Judicial District
A/K/A MASSIMO MOTORS, LLC,                         Court, Dallas County, Texas.
A/K/A MASSIMO MOTORS, Appellant                    Trial Court Cause No. DC-14-01715.
                                                   Opinion delivered by Justice Bridges.
No. 05-15-00438-CV        V.                       Justices Lang and Schenck, participating.

JF HILLEBRAND AUSTRALIA
PTY, LTD, Appellee

     In accordance with this Court’s opinion of this date, the appeal is DISMISSED WITH
PREJUDICE.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered June 10, 2015.




                                             –2–